Detailed Action




Claims 1-10, 12-16, 18-19 and 21-22 were pending in this application, claims 11, 17 and 20 having been cancelled previously.
Claim 23 is newly added.
Claims 1, 9, 10, 13-16, and 18 have been amended.
Claims 1-10, 12-16, 18-19 and 21-23 now are pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments filed 9/24/2020 have been considered fully, but they are not persuasive.
Applicant asserts that the claimed invention as amended is patent eligible under 35 USC 101 because the claims “additional element(s) or a combination of elements that apply, rely on, or use the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception, such that it is more than a drafting effort designed to monopolize the exception” noting that  “Example 371 of the Subject Matter Eligibility Examples which illustrates subject matter eligibility analyses of claims under the 2019 Revised Patent Subject Matter Eligibility Guidance indicates that a claim is eligible because "the claim as a whole integrates the mental process into a practical application” while the claimed invention recites “the combination of additional elements that "generate, based on a result of the determination and a result of the comparison, feedback information indicating whether or not the main information is to be output by the output device to the receiver; and a communication control unit configured to transmit the feedback information to the transmission apparatus to be output by an output device of the transmission apparatus.” With these additional elements, it may not be possible (but not required) that by generating feedback information and transmitting the feedback information to the transmission apparatus to be output by an output device of the transmission apparatus, the sender can recognize whether the actual data has been presented at the reception apparatus” (Reply, p. 23-24).  However, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Determining that the main information is not to be presented by the output device until a predetermined time is a method of organizing human activity that corresponds to a third-party messenger waiting to deliver (or not deliver) a message from one person to another based on the messenger’s perception of each 
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art cited in terms of “generate, based on a result of the determination and a result of the comparison, feedback information indicating whether or not the main information is to be output by the output device to the receiver: and a communication control unit configured to transmit the 
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art cited in terms of “generating, based on a result of a result of a comparison between a first score that indicates an emotion status of a sender and a second score that indicates an emotion status of a receiver, feedback information indicating whether or not main information is to be output by the output device to the receiver: and transmitting the feedback information to a transmission apparatus” (Reply, p. 28).  However, the primary prior art reference cited, Saito, does disclose […] based on a result of a result of a comparison between a first score (Saito: Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata, including the internal and external conditions of a user, including the physical and emotional and psychological condition and mood of a user, ¶ [0073], is analyzed to determine a numerical characteristic vector representing the emotional state of a sender, whereby the user is a sender, Figs. 23-24, 27, ¶¶ [0319]-[0321]) that indicates an emotion status of a sender (Saito: Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and psychological condition, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) and a second score (Saito: Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a receiver) that indicates an emotion status of a receiver (Saito: Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is determined, including mood and psychological condition), […] whether or not main information is to be output by the output device to the receiver (Saito: Fig. 20 # 101, ¶¶ [0072]-


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-16, 18-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10, 12-16 and 18-20 are directed to determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because determining whether to present information to a user based on a perceived emotional state of the sender and receiver is a method of organizing human activity, that corresponds to a third-party messenger waiting to deliver (or not deliver) a message from one person to another based on the messenger’s perception of each party’s emotional state.  For example, in a business environment a receptionist might wait to deliver a message from an angry customer if the manager is currently angry about something else (to prevent escalating the situation) or if the manager is happy (to prevent ruining the mood).  Accordingly, this is a method of organizing human activity in the form of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The computer apparatus components that are recited are at a high level of generality and add no more to the claimed invention than the components that perform the basic functions routinely provided by a general purpose computer.  Furthermore, these elements do not add significantly more.  Viewing the claim limitations in combination, the claims simply determine whether to present information to a user based on a perceived emotional state of the sender and receiver.  When viewed either as individual limitations or as an ordered combination, the claims as a whole do not add significantly more to the abstract idea of a method of organizing human activities.
Furthermore, this judicial exception is not integrated into a practical application.  The elements of the claim language, taken individually and in combination, also do not amount to a claim as a whole that is significantly more than such a method of organizing human activity.  Rather, the claim language elements amount to no more than well-understood, routine, conventional activities.  In particular, the claim elements involve no more than receiving information, transmitting information, and determining conclusions based on information without adding significant extra-solution activity.  Claim 13 merely appends the claim element that such steps are carried out on a server (last ln.).  Accordingly, these additional claim elements do not integrate the method of organizing human activity into a practical application because these additional claim elements do not impose any meaningful limits on practicing the method of organizing human activity.  Merely receiving information, transmitting information, and determining conclusions based on information cannot provide an inventive concept.  Claims 1-10, 12-16 and 18-20 are not patent eligible.
Dependent claims 2 and 12 of independent claims 1 and 10 respectively include all the limitations of their respective independent claim, and therefore recite the same abstract idea of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  Dependent claims 2 and 12 recite the additional limitation of rejecting information that otherwise would have been delivered when it has been determined that the information is not to be presented, but rejecting information that otherwise would have been delivered when it has been determined that the information is not to be presented does not alter the character of the claim as a whole or provide an inventive concept sufficient to confer patent eligibility.  Rejecting information that otherwise would have been delivered when it has been determined that the information is not to be presented is merely a further elaboration of the 
Dependent claim 3 of dependent claim 2 includes all the limitations of independent claim 1, in turn, and therefore recites the same abstract idea of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  Dependent claim 3 recites the additional limitation of timing the presentation of information and storing information, but timing the presentation of information and storing information does not alter the character of the claim as a whole or provide an inventive concept sufficient to confer patent eligibility.  Timing the presentation of information and storing information is merely a further elaboration of the abstract idea itself of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  Storing information is at a high level of generality and adds no more to the claimed invention than the components that perform the basic functions routinely provided by a general purpose computer.  Furthermore, such a claim limitation does not add significantly more.
Dependent claims 4 and 22 of independent claim 1 and claim 4, respectively, include all the limitations of independent claim 1, and therefore recite the same abstract idea of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  Dependent claims 4 and 22 recite the additional limitation of determining whether to present information based on a comparison between a threshold value and the absolute difference between scores for the emotional status of a sender and recipient, but determining whether to present information based on a comparison between a threshold value and the absolute difference between scores for the emotional status of a sender and recipient does not alter the character of the claim as a whole or provide an inventive concept sufficient to confer patent eligibility.  
Dependent claim 5 of independent claim 1 includes all the limitations of independent claim 1, and therefore recites the same abstract idea of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  Dependent claim 5 recites the additional limitation of information being email or sound, but information being email or sound does not alter the character of the claim as a whole or provide an inventive concept sufficient to confer patent eligibility.  Information being email or sound is merely a further elaboration of the abstract idea itself of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.
Dependent claim 6 of independent claim 1 includes all the limitations of independent claim 1, and therefore recites the same abstract idea of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  Dependent claim 6 recites the additional limitation of a sensor that detects a state of the sender, and the emotion status of the sender that is set based on an operation performed by the sender, but a sensor that detects a state of the sender, and the emotion status of the sender that is set based on an operation performed by the sender does not alter the character of the claim as a whole or provide an inventive concept sufficient to confer patent eligibility.  A sensor that detects a state of the sender, and the emotion status of the sender that is set based on an operation performed by the sender is merely a further elaboration of the abstract idea itself of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  A 
Dependent claim 7 of independent claim 1 includes all the limitations of independent claim 1, and therefore recites the same abstract idea of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  Dependent claim 7 recites the additional limitation of detection performed by a sensor that detects a state of the receiver, and the emotion status of the receiver is set based on an operation performed by the receiver, but detection performed by a sensor that detects a state of the receiver, and the emotion status of the receiver is set based on an operation performed by the receiver does not alter the character of the claim as a whole or provide an inventive concept sufficient to confer patent eligibility.  Detection performed by a sensor that detects a state of the receiver, and the emotion status of the receiver is set based on an operation performed by the receiver is merely a further elaboration of the abstract idea itself of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  A sensor that detects a state of the receiver is at a high level of generality and adds no more to the claimed invention than the components that perform the basic functions routinely provided by a general purpose computer.  Furthermore, such a claim limitation does not add significantly more.
Dependent claims 8 and 19 of respective dependent claims 6 and 7 include all the limitations, in turn, of independent claim 1, and therefore recite the same abstract idea of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  Dependent claims 8 and 19 recite the additional limitation of detection performed by a sensor includes physical information containing at least one of a body 
Dependent claim 21 of independent claim 1 includes all the limitations of independent claim 1, and therefore recites the same abstract idea of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  Dependent claim 21 recites the additional limitation of the output device is a display or a speaker, but when the output device is a display or a speaker does not alter the character of the claim as a whole or provide an inventive concept sufficient to confer patent eligibility.  When the output device is a display or a speaker is merely a further elaboration of the abstract idea itself of determining whether to present information to a user based on a perceived emotional state of the sender and receiver.  An output device as a display or a speaker is at a high level of generality and adds no more to the claimed invention than the components that perform the basic functions routinely provided by a general purpose computer.  Furthermore, such a claim limitation does not add significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, 18-19, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito, et al., U.S. Patent Application Publication No. US 2006/0031402 A1 (hereinafter Saito), in view of McCarthy, et al., U.S. Patent No. US 6,904,408 B1 (hereinafter McCarthy), and further in view of Aggarwal, et al., U.S. Patent Application Publication No. US 2013/0339453 A1 (hereinafter Aggarwal).
Claim 1 is disclosed by Saito wherein
1. 	An information processing apparatus comprising:
	a receiving unit configured to receive, from a transmission apparatus, main information (Fig. 20 # 118, ¶ [0348], wherein main content is received at a content transmission/reception apparatus after having been sent from a sender’s transmission/reception apparatus, ¶ [0057]; see also, ¶¶ [0066]-[0068]), and sender information related to an emotion or a state of a sender at the time of the transmission of the main information (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is received from a sender, whereby the emotional or other state of a sender has been received as part of the context, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]);
an acquiring unit configured to acquire receiver information related to an emotion or a state of a receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is taken into account when receiving main and accessory content including metadata, including by determining what accessory content would be appropriate for a receiving user according to what would match up best with a receiving user);
an output device configured to output the main information (¶ 284, wherein main content is output to a display unit, including as a picture);
an analyzing unit configured to 
analyze the main information, the sender information, and the receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the main content is analyzed in light of the sender’s accessory content and metadata, as well as the receiver’s context, including whether a content’s emotional and other state would be enjoyable or mood-spoiling), and 
calculate, based on a result of the analysis, a first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata, including the internal and external conditions of a user, including the physical and emotional and psychological condition and mood of a user, ¶ [0073], is analyzed to determine a numerical characteristic vector representing the emotional state of a sender, whereby the user is a sender, Figs. 23-24, 27, ¶¶ [0319]-[0321]) that indicates an emotion status of the sender (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a receiver) that indicates an emotion status of the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is determined, including mood and psychological condition); 
a determining unit configured to 
determine whether the main information is to be output by the output device […] whether or not the main information is to be output by the output device to the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein numerical characteristic vectors determined by analyzing user context metadata to represent the emotional states of receivers and senders are utilized to determine the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385]) […]
wherein when the emotion status of the sender and the emotion status of the receiver are the same, the determining unit determines that the main information is to be presented by the output device to the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and , 
wherein when the emotion status of the sender and the emotion status of the receiver are different, the determining unit determines that the main information is not to be presented by the output device to the receiver from a time of the determination (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content) until a predetermined period of time after the time of the determination, and the main information is to be presented at the predetermined period of time after the time of the determination, and the output device presents the main information to the receiver, based on a result of the determination, at the predetermined period of time after the determination (Fig. 20 # 118, ¶ [0380], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, and deferring mood-spoiling content to a predetermined condition of a later time and another place, ¶¶ [0072]-[0073]; see also, ¶¶ [0380]-[0385]), and
[…] to the transmission apparatus to be output by an output device of the transmission apparatus (¶¶ [0057], [0424], wherein output is displayed in the output device of a display unit in a transmission/reception apparatus), […]
wherein the receiving unit, the acquiring unit, the analyzing unit, and the determining unit, and the communication control unit are each implemented via at least one processor (Fig. 34 # 201, ¶¶ [0421]-[0423]).
Saito does not disclose explicitly, but Aggarwal does disclose:
[…] to the receiver based on a comparison between the first score (¶¶ 56, 59, wherein a parameter for the mood of a sender is determined) and the second score (Fig. 4 # 410, ¶¶ 21, 58, 61, wherein a parameter for the mood of a recipient is determined, whereby based on parameters including the respective moods of the sender and the recipient the propriety of presenting a message to the recipient is determined, ¶¶ 48, 55-59), and […] 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy as per Aggarwal.  The teaching/suggestion/motivation for doing so would have been to coordinate better so that messages only are received when deemed appropriate (Aggarwal: ¶¶ 13, 21, 48, 55-59, 61).
Saito does not disclose explicitly, but McCarthy does disclose:
[…] generate, based on a result of the determination and a result of the comparison, feedback information indicating […] (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized to be provided back to the content’s sender); and
a communication control unit configured to transmit the feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of Aggarwal as per McCarthy.  The teaching/suggestion/motivation for doing so would have been to optimize the matching process of a sender and receiver based on states of being (McCarthy: col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65).
Claim 2 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
2.  	The information processing apparatus according to claim 1, wherein the determining unit determines a method of presenting the main information when having determined that the main information is to be presented, and determines a method of rejecting the main information when having determined that the main information is not to be presented. (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will or will not be presented based on the inferred internal and external context of a user)
Claim 3 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
3. 	The information processing apparatus according to claim 2, wherein the presentation method includes at least, one of a method concerning a timing to present the main information, (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user)
and a method concerning a site for storing the main information. (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be stored based on the inferred internal and external context of a user)
Claim 5 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
5. 	The information processing apparatus according to claim 1, wherein the main information is electronic mail or sound. (Fig. 20 # 101, ¶¶ [0054], [0123], [0154], wherein main content is electronic mail text)
Claim 6 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
6. 	The information processing apparatus according to claim 1, wherein the sender information includes at least one of a result of detection performed by a sensor that detects a state of the sender, and the emotion status of the sender that, is set based on an operation performed by the sender. (Fig. 1 # 7,  [0062], [0072]-[0073], [0094], [0176]-[0178], wherein the context of a sender is determined by a sensor and sent to a receiver, including detecting with a sensor the internal context of a user while performing operations)
Claim 7 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
7. 	The information processing apparatus according to claim 1, wherein the receiver information includes at least one of a result of detection performed by a sensor that detects a state of the receiver, and the emotion status of the receiver that is set based on an operation performed by the receiver. (Fig. 1 # 7,   [0062], [0072]-[0073], [0094], [0176]-[0178], [0382]-[0385], [0393], wherein the context of a receiver is determined by a sensor, including detecting with a sensor the internal context of a user while performing operations)
Claim 8 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
8. 	The information processing apparatus according to claim 6, wherein the result of the detection performed by the sensor includes physical information containing at least one of a body temperature, a heart rate, and a respiration rate, an image, or sound. (Fig. 1 # 7,  [0062], [0072]-[0073], [0094], [0176]-[0178], [0382]-[0385], [0393], wherein the context of a user is determined by a sensor, including detecting with a sensor the internal context of a user, from measuring pulse, and therefore heart rate, to breathing rate and sweating, to the opening of an eye, while performing operations)

Claim 9 is disclosed by Saito wherein
9. 	An information processing method, executed by an information processing apparatus, the information processing method comprising:
receiving, from a transmission apparatus, main information (Fig. 20 # 118, ¶ [0348], wherein main content is received at a content transmission/reception apparatus after having been sent from a sender’s transmission/reception apparatus, ¶ [0057]; see also, ¶¶ [0066]-[0068]) and sender information related to an emotion or a state of a sender at the time of the transmission of the main information; (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is received from a 
acquiring receiver information related to an emotion or a state of a receiver; (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is taken into account when receiving main and accessory content including metadata, including by determining what accessory content would be appropriate for a receiving user according to what would match up best with a receiving user)
analyzing the main information, the sender information, and the receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the main content is analyzed in light of the sender’s accessory content and metadata, as well as the receiver’s context, including whether a content’s emotional and other state would be enjoyable or mood-spoiling);
calculating, based on a result of the analysis, a first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata, including the internal and external conditions of a user, including the physical and emotional and psychological condition and mood of a user, ¶ [0073], is analyzed to determine a numerical characteristic vector representing the emotional state of a sender, whereby the user is a sender, Figs. 23-24, 27, ¶¶ [0319]-[0321]) that indicates an emotion status of the sender (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and psychological condition, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], that indicates an emotion status of the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is determined, including mood and psychological condition); 
determining whether the main information is to be  output by an output device (¶ 284, wherein main content is output to a display unit, including as a picture) to the receiver   […] whether or not the main information is to be output by the output device to the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein numerical characteristic vectors determined by analyzing user context metadata to represent the emotional states of receivers and senders are utilized to determine the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385]) […] 
wherein when the emotion status of the sender and the emotion status of the receiver are the same, it is determined that the main information is to be presented by the output device to the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and external context of a receiving user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, matches the inferred context of the sending user, ¶¶ [0057], [0066]-[0068], [0349]); and
wherein when the emotion status of the sender and the emotion status of the receiver are different, it is determined that the main information is not to be presented by the output device to the receiver from a time of the determination (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content) until a predetermined period of time after the time of the determination, and the main information is to be presented at the predetermined period of time after the time of the determination, and the output device presents the main information to the receiver, based on a result of the determination, at the predetermined period of time after the determination (Fig. 20 # 118, ¶ [0380], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, and deferring mood-spoiling content to a predetermined condition of a later time and another place, ¶¶ [0072]-[0073]; see also, ¶¶ [0381]-[0385]); and […]
to the transmission apparatus to be output by an output device of the transmission apparatus (¶¶ [0057], [0424], wherein output is displayed in the output device of a display unit in a transmission/reception apparatus).
Saito does not disclose explicitly, but Aggarwal does disclose:
[…] based on a comparison between the first score (¶¶ 56, 59, wherein a parameter for the mood of a sender is determined) and the second score (Fig. 4 # 410, ¶¶ 21, 58, 61, , […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy as per Aggarwal.  The teaching/suggestion/motivation for doing so would have been to coordinate better so that messages only are received when deemed appropriate (Aggarwal: ¶¶ 13, 21, 48, 55-59, 61).
Saito does not disclose explicitly, but McCarthy does disclose:
[…] generating, based on a result of the determination and a result of the comparison, feedback information indicating (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized to be provided back to the content’s sender) 
[…]
transmitting the feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender) […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of Aggarwal as per McCarthy.  The teaching/suggestion/motivation for doing so would have been to optimize the matching 

Claim 10 is disclosed by Saito wherein
10. 	A server comprising:
a receiving unit configured to receive main information transmitted from a transmission apparatus, (Fig. 20 # 118, ¶ [0348], wherein main content is received after having been sent from a sender’s transmission/reception apparatus and involves a web page, ¶ [0057]; see also, ¶¶ [0066]-[0068], [0167]) sender information related to an emotion or a state of a sender at the time of the transmission of the main information from the transmission apparatus (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is received from a sender’s transmission/reception apparatus, whereby the emotional or other state of a sender has been received as part of the context, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]), […]  
a status setting unit configured to set emotion statuses of respective receivers based on the pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a given receiving user is determined, including mood and psychological condition);
an analyzing unit configured to
analyze the main information, the sender information, and the pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the main content is analyzed in light of the sender’s accessory content , and
calculate, based on a result of the analysis, a first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata, including the internal and external conditions of a user, including the physical and emotional and psychological condition and mood of a user, ¶ [0073], is analyzed to determine a numerical characteristic vector representing the emotional state of a sender, whereby the user is a sender, Figs. 23-24, 27, ¶¶ [0319]-[0321]) that indicates an emotion status of the sender (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and psychological condition, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a receiver) that indicates an emotion status of the respective receivers (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is determined, including mood and psychological condition);
a determining unit configured to 
determine whether the main information is to be […] whether or not the main information is to be transmitted (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein numerical characteristic vectors determined by analyzing user context metadata to represent the emotional states to the respective receivers to be output by output devices of the respective receivers (¶ 284, wherein main content is output to display units, including as pictures) […]
wherein when the emotion status of the sender and the emotion status of the respective receiver are the same, the determining unit determines that the main information is to be transmitted to the respective receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and external context of a receiving user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, matches the inferred context of the sending user, ¶¶ [0057], [0066]-[0068], [0349]); and
wherein when the emotion status of the sender and the emotion status of the receiver are different, the determining unit determines that the main information is not to be transmitted to the respective receiver from a time of the determination (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during until a predetermined period of time after the time of the determination, and the main information is to be presented at the predetermined period of time after the time of the determination, and a communication device transmits the main information to the receiver, based on a result of the determination, at the predetermined period of time after the determination (Fig. 20 # 118, ¶ [0380], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, and deferring mood-spoiling content to a predetermined condition of a later time and another place, ¶¶ [0072]-[0073]; see also, ¶¶ [0381]-[0385]); and
the communication device configured to
when the determining unit determines that the main information is to be transmitted, transmit only the main information to the respective receivers (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0348], wherein main content is sent from a content transmission/reception apparatus by a sender) and not transmit the sender information and the pieces of receiver information and not transmit the sender information and the pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], [0419], wherein a determination is made to convey only the main content sent, not accessory sender information, based on the inferred internal and external context of a  receiving user), 
when the determining unit determines that the main information is not to be transmitted, not transmit the main information, the sender information, and the pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will or will not be conveyed based on the inferred internal and external context of a user), and […]
to the transmission apparatus to be output by an output device of the transmission apparatus (¶¶ [0057], [0424], wherein output is displayed in the output device of a display unit in a transmission/reception apparatus),
wherein the receiving unit, the analyzing unit, the status setting unit, and the determining unit are each implemented via at least one processor (Fig. 34 # 201, ¶¶ [0421]-[0423]).
Saito does not disclose explicitly, but Aggarwal does disclose:
[…] transmitted to the respective receivers based a comparison between the first score (¶¶ 56, 59, wherein a parameter for the mood of a sender is determined) and the second score (Fig. 4 # 410, ¶¶ 21, 58, 61, wherein a parameter for the mood of a recipient is determined, whereby based on parameters including the respective moods of the sender and the recipient the propriety of presenting a message to the recipient is determined, ¶¶ 48, 55-59), and […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy as per Aggarwal.  The teaching/suggestion/motivation for doing so would have been to coordinate better so that 
Saito does not disclose explicitly, but McCarthy does disclose:
[…] and a plurality of pieces of receiver information related to emotions or states of a plurality of receivers from a plurality of receiver apparatuses; […] (Fig. 11 # 200, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information from users via their respective devices, including physiological and emotional data, is related for evaluation in order to determine appropriate content for provisioning main content to users)
generate, based on a result of the determination and a result of the comparison, feedback information indicating (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized to be provided back to the content’s sender) […]
transmit the feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender), […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of Aggarwal as per McCarthy.  The teaching/suggestion/motivation for doing so would have been to optimize the tracking of the emotional state of users for providing appropriate content. (McCarthy: col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65)
Claim 12 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
12. 	The server according to claim 10, wherein the determining unit determines a method of transmitting the main information to the receivers when having determined that the main information is to be transmitted, (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be conveyed based on the inferred internal and external context of a user) and determines a method of rejecting transmission of the main information to the receivers when having determined that the main information is not to be transmitted. (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will or will not be conveyed based on the inferred internal and external context of a user)

Claim 13 is disclosed by Saito wherein
13. 	An information processing method executed by a server,
the information processing method comprising:
receiving main information transmitted from a transmission apparatus, (Fig. 20 # 118, ¶ [0348], wherein main content is received after having been sent from a sender’s transmission/reception apparatus and involves a web page, ¶ [0057]; see also, ¶¶ [0066]-[0068], [0167]) sender information related to an emotion or a state of a sender at a time of the transmission of the main information from the transmission apparatus (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is , […] 
setting emotion statuses of respective receivers based on the pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a given receiving user is determined, including mood and psychological condition);
analyzing the main information, the sender information, and the pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the main content is analyzed in light of the sender’s accessory content and metadata, as well as the receiver’s context, including whether a content’s emotional and other state would be enjoyable or mood-spoiling);
calculating, based on a result of the analysis, a first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata, including the internal and external conditions of a user, including the physical and emotional and psychological condition and mood of a user, ¶ [0073], is analyzed to determine a numerical characteristic vector representing the emotional state of a sender, whereby the user is a sender, Figs. 23-24, 27, ¶¶ [0319]-[0321]) that indicates an emotion status of the sender (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and psychological condition, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a that indicates an emotion status of the respective receivers (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is determined, including mood and psychological condition);
determining whether the main information is to be […] whether or not the main information is to be transmitted (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein numerical characteristic vectors determined by analyzing user context metadata to represent the emotional states of receivers and senders are utilized to determine the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385]) to the respective receivers to be output by output devices of the respective receivers (¶ 284, wherein main content is output to display units, including as pictures) […]
wherein when the emotion status of the sender and the emotion status of the respective receiver are the same, it is determined that the main information is to be transmitted by the communication device to the respective receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and external context of a receiving user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, matches the inferred context of the sending user, ¶¶ [0057], [0066]-[0068], [0349]); 
transmitting, by the communication device when it is determined that the main information is to be transmitted, only the main information to the respective receivers (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0348], wherein main content is sent from a content transmission/reception apparatus by a sender) and not transmitting the sender information and the pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], [0419], wherein a determination is made to convey only the main content sent, not accessory sender information, based on the inferred internal and external context of a  receiving user); and […]
to the transmission apparatus to be output by an output device of the transmission apparatus (¶¶ [0057], [0424], wherein output is displayed in the output device of a display unit in a transmission/reception apparatus) […]
wherein the main information, the sender information, and the pieces of receiver information are not transmitted by the communication device when it is determined that the main information is not to be transmitted (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will or will not be conveyed based on the inferred internal and external context of a user), and
wherein when the emotion status of the sender and the emotion status of the receiver are different, it is determined that the main information is not to be transmitted by the communication device to the receiver from a time of the determination (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content until a predetermined period of time after the time of the determination, and the main information is to be presented at the predetermined period of time after the time of the determination, and the communication device transmits the main information to the receiver, based on a result of the determination, at the predetermined period of time after the determination (Fig. 20 # 118, ¶ [0380], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, and deferring mood-spoiling content to a predetermined condition of a later time and another place, ¶¶ [0072]-[0073]; see also, ¶¶ [0381]-[0385]).
Saito does not disclose explicitly, but Aggarwal does disclose:
[…] transmitted by a communication device to respective receivers based on a comparison between the first score (¶¶ 56, 59, wherein a parameter for the mood of a sender is determined) and the second score (Fig. 4 # 410, ¶¶ 21, 58, 61, wherein a parameter for the mood of a recipient is determined, whereby based on parameters including the respective moods of the sender and the recipient the propriety of presenting a message to the recipient is determined, ¶¶ 48, 55-59); […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy as per Aggarwal.  The teaching/suggestion/motivation for doing so would have been to coordinate better so that messages only are received when deemed appropriate (Aggarwal: ¶¶ 13, 21, 48, 55-59, 61).

 […] and a plurality of pieces of receiver information related to emotions or states of a plurality of receivers from a plurality of receiver apparatuses; […] (Fig. 11 # 200, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information from users via their respective devices, including physiological and emotional data, is related for evaluation in order to determine appropriate content for provisioning main content to users)
generating, based on a result of the determination and a result of the comparison, feedback information indicating (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized to be provided back to the content’s sender) […]
transmitting by the communication device the feedback information […] (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender), […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of Aggarwal as per McCarthy.  The teaching/suggestion/motivation for doing so would have been to optimize the tracking of the emotional state of users for providing appropriate content. (McCarthy: col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65)

Claim 14 is disclosed by Saito wherein
14.    	An information processing system comprising a transmission apparatus and a reception apparatus,
the transmission apparatus comprising: 
a first communication unit configured to transmit main information (Fig. 20 # 112, ¶ [0348], wherein main content is sent from a content transmission/reception apparatus by a sender; see also, ¶¶ [0057], [0066]-[0068]) and sender information related to an emotion or a state of a sender at the time of the transmission of the main information […] (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is sent by a sender, whereby the emotional or other state of a sender is sent, ¶¶ [0072]-[0073], [0373]-[0374], [0381])
wherein the first communication unit is implemented via at least one processor (Fig. 34 # 201, ¶¶ [0421]-[0423]),
the reception apparatus comprising:
a second communication unit configured to receive the main information (Fig. 20 # 118, ¶ [0348], wherein main content is received at a content transmission/reception apparatus after having been sent by a sender; see also, ¶¶ [0057], [0066]-[0068]) and the sender information transmitted from the transmission apparatus (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is received from a sender’s transmission/reception apparatus, whereby the emotional or other state of a sender has been received as part of the context, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) […] to the transmission apparatus to be output by an output device of the transmission apparatus (¶¶ [0057], [0424], wherein output is displayed in the output device of a display unit in a transmission/reception apparatus) […]
an acquiring unit configured to acquire receiver information related to an emotion or a state of a receiver; (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is taken into account when receiving main and accessory content including metadata, including by determining what accessory content would be appropriate for a receiving user according to what would match up best with a receiving user)
an output device configured to output the main information (¶ 284, wherein main content is output to a display unit, including as a picture);
an analyzing unit configured to 
analyze the main information, the sender information, and the receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the main content is analyzed in light of the sender’s accessory content and metadata, as well as the receiver’s context, including whether a content’s emotional and other state would be enjoyable or mood-spoiling), and 
calculate, based on a result of the analysis, a first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata, including the internal and external conditions of a user, including the physical and emotional and psychological condition and mood of a user, ¶ [0073], is analyzed to determine a numerical characteristic vector representing the emotional state of a sender, whereby the user is a sender, Figs. 23-24, 27, ¶¶ [0319]-[0321]) that indicates an emotion status of the sender (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a receiver) that indicates an emotion status of the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a given receiving user is determined, including mood and psychological condition); and
a determining unit configured to 
determine whether the main information is to be output by the output device […]whether or not the main information is to be transmitted (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein numerical characteristic vectors determined by analyzing user context metadata to represent the emotional states of receivers and senders are utilized to determine the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385]) to the reception apparatus to be output by the output device to the receiver (¶ 284, wherein main content is output to display units, including as pictures) […]
wherein when the emotion status of the sender and the emotion status of the receiver are the same, the determining unit determines that the main information is to be presented by the output device to the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main , and
wherein when the emotion status of the sender and the emotion status of the receiver are different, the determining unit determines that the main information is not to be presented by the output device to the receiver from a time of the determination (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content) until a predetermined period of time after the time of the determination, and the main information is to be presented at the predetermined period of time after the time of the determination, and the output device presents the main information to the receiver, based on a result of the determination, at the predetermined period of time after the determination (Fig. 20 # 118, ¶ [0380], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, and deferring mood-spoiling content to a predetermined condition of a later time and another place, ¶¶ [0072]-[0073]; see also, ¶¶ [0381]-[0385]), and
wherein the second communication unit, the acquiring unit, the analyzing unit, and the determining unit are each implemented via at least one processor (Fig. 34 # 201, ¶¶ [0421]-[0423]).
Saito does not disclose explicitly, but Aggarwal does disclose:
[…] to the receiver based on a comparison between the first score (¶¶ 56, 59, wherein a parameter for the mood of a sender is determined) and the second score (Fig. 4 # 410, ¶¶ 21, 58, 61, wherein a parameter for the mood of a recipient is determined, whereby based on parameters including the respective moods of the sender and the recipient the propriety of presenting a message to the recipient is determined, ¶¶ 48, 55-59), […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy as per Aggarwal.  The teaching/suggestion/motivation for doing so would have been to coordinate better so that messages only are received when deemed appropriate (Aggarwal: ¶¶ 13, 21, 48, 55-59, 61).
Saito does not disclose explicitly, but McCarthy does disclose:
[…] and receive feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender), […]
and transmit the feedback information […] (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender); […]
and generate, based on a result of the determination and a result of the comparison, the feedback information indicating (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized to be provided back to the content’s sender) […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of Aggarwal as per McCarthy.  The teaching/suggestion/motivation for doing so would have been to optimize the matching process of a sender and receiver based on states of being (McCarthy: col. 26 lns. 7-65, , col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65).

Claim 15 is disclosed by Saito wherein
15.    	An information processing method, executed by an information processing system including a transmission apparatus and a reception apparatus,
the information processing method implemented by the transmission apparatus comprising:
transmitting main information (Fig. 20 # 118, ¶ [0348], wherein main content is sent from a content transmission/reception apparatus by a sender; see also, ¶¶ [0057], [0066]-[0068]) and sender information related to an emotion or a state of a sender at a time of the transmission of the main information (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is sent by a sender, whereby the emotional or other state of a sender is sent, ¶¶ [0072]-[0073], [0373]-[0374], [0381]); and […]
the information processing method implemented by the reception apparatus comprising:
receiving the main information (Fig. 20 # 118, [0348], wherein main content is received at a content transmission/reception apparatus after having been sent by a sender; see also, ¶¶ [0057], [0066]-[0068]) and the sender information transmitted from the transmission apparatus; (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is received from a sender’s transmission/reception apparatus, whereby the emotional or other state of a sender has been received as part of the context, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381])
acquiring receiver information related to an emotion or a state of a receiver; (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is taken into account when receiving main and accessory content including metadata, including by determining what accessory content would be appropriate for a receiving user according to what would match up best with a receiving user)
analyzing the main information, the sender information, and the receiver information; (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the main content is analyzed in light of the sender’s accessory content and metadata, as well as the receiver’s context, including whether a content’s emotional and other state would be enjoyable or mood-spoiling)
calculating, based on a result of the analysis, a first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata, including the internal and external conditions of a user, including the physical and emotional and  that indicates an emotion status of the sender (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and psychological condition, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a receiver) that indicates an emotion status of the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a given receiving user is determined, including mood and psychological condition); 
determining whether the main information is to be output by the reception apparatus […] whether or not the main information is to be (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein numerical characteristic vectors determined by analyzing user context metadata to represent the emotional states of receivers and senders are utilized to determine the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385]) output by the output device to the receiver (¶ 284, wherein main content is output to display units, including as pictures) […] 
wherein when the emotion status of the sender and the emotion status of the receiver are the same, it is determined that the main information is to be presented by an output device (¶ 284, wherein main content is output to a display unit, including as a picture) to the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and external context of a receiving user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, matches the inferred context of the sending user, ¶¶ [0057], [0066]-[0068], [0349]); and 
wherein when the emotion status of the sender and the emotion status of the receiver are different, it is determined that the main information is not to be presented by the output device to the receiver from a time of the determination (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content) until a predetermined period of time after the time of the determination, and the main information is to be presented at the predetermined period of time after the time of the determination, and the output device presents the main information to the receiver, based on a result of the determination, at the predetermined period of time after the determination (Fig. 20 # 118, ¶ [0380] wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content see also, ¶¶ [0381]-[0385]); and […]
to the transmission apparatus to be output by an output device of the transmission apparatus (¶¶ [0057], [0424], wherein output is displayed in the output device of a display unit in a transmission/reception apparatus).
Saito does not disclose explicitly, but Aggarwal does disclose:
[…] to the receiver based on a comparison between the first score (¶¶ 56, 59, wherein a parameter for the mood of a sender is determined) and the second score (Fig. 4 # 410, ¶¶ 21, 58, 61, wherein a parameter for the mood of a recipient is determined, whereby based on parameters including the respective moods of the sender and the recipient the propriety of presenting a message to the recipient is determined, ¶¶ 48, 55-59); […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy as per Aggarwal.  The teaching/suggestion/motivation for doing so would have been to coordinate better so that messages only are received when deemed appropriate (Aggarwal: ¶¶ 13, 21, 48, 55-59, 61).
Saito does not disclose explicitly, but McCarthy does disclose:
 […] receiving feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender), […]
generating, based on a result of the determination result and a result of the comparison, feedback information indicating (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized to be provided back to the content’s sender) […]
transmitting the feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender) […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of Aggarwal as per McCarthy.  The teaching/suggestion/motivation for doing so would have been to optimize the matching process of a sender and receiver based on states of being (McCarthy: col. 26 lns. 7-65, , col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65).

Claim 16 is disclosed by Saito wherein
16. 	An information processing system comprising a transmission apparatus, a plurality of reception apparatuses, and a server,
the transmission apparatus comprising 
a first communication unit configured to transmit main information (Fig. 20 # 112, ¶ [0348], wherein main content is sent from a content transmission/reception apparatus by a sender; see also, ¶¶ [0057], [0066]-[0068], [0167], [0258]) and sender information related to an emotion or a state of a sender at a time of the transmission of the main information (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is sent by a sender, whereby the emotional or other state of a sender is sent, ¶¶ [0072]-[0073], [0373]-[0374], [0381]) […]
wherein the first communication unit is implemented via at least one processor (Fig. 34 # 201, ¶¶ [0421]-[0423]), the server comprising:
a receiving unit, configured to receive the main information (Fig. 20 # 118, ¶ [0348], wherein main content is received after having been sent by a sender and involves a web page; see also, ¶¶ [0057], [0066]-[0068], [0167]) and the sender information transmitted from the transmission apparatus, […] (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is received from a sender’s transmission/reception apparatus, whereby the emotional or other state of a sender has been received as part of the context, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) 
a status setting unit configured to set emotion statuses of respective receivers based on the plurality of pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a given receiving user is determined, including mood and psychological condition);
a second determining unit configured to determine whether the main information is to be transmitted to the respective receivers based on the emotion statuses set by the status setting unit for the respective receivers and generate, […] based on a result of the determination result and a result of a comparison between a first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata, including the internal and external conditions of a user, including the physical and emotional and psychological condition and mood of a user, ¶ [0073], is analyzed to determine a  that indicates an emotion status of the sender (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and psychological condition, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a receiver) that indicates an emotion status of the respective receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is determined, including mood and psychological condition), wherein when the emotion status of the sender and the emotion status of the respective receiver are the same, the second determining unit determines that the main information is to be transmitted to the respective receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and external context of a receiving user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, matches the inferred context of the sending user, ¶¶ [0057], [0066]-[0068], [0349]); and
a transmitting unit configured to,
 when the second determining unit determines that the main information is to be transmitted, transmit only the main information to the respective receivers, (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0348], wherein main content is sent and not transmit the sender information and the plurality of pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], [0419], wherein a determination is made to convey only the main content sent, not accessory sender information, based on the inferred internal and external context of a  receiving user), 
when the second determining unit determines that the main information is not to be transmitted, not transmit the main information, the sender information, and the plurality of pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will or will not be conveyed based on the inferred internal and external context of a user), and […]
to the transmission apparatus to be output by an output device of the transmission apparatus (¶¶ [0057], [0424], wherein output is displayed in the output device of a display unit in a transmission/reception apparatus), 
wherein the receiving unit, the status setting unit, the second determining unit, and the transmitting unit are each implemented via at least one processor (Fig. 34 # 201, ¶¶ [0421]-[0423]),
each of the reception apparatuses comprising: 
an acquiring unit configured to acquire the plurality of pieces of receiver information; (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is taken into account when receiving main and accessory content including metadata, including by determining what accessory 
a second communication unit configured to receive the main information (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0348], wherein main content is received at a content transmission/reception apparatus after having been sent by a sender) and the sender information transmitted from the server (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is received from a sender, whereby the emotional or other state of a sender has been received as part of the context, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]), […]
an analyzing unit configured to analyze the main information, the sender information, and the plurality of pieces of receiver information, (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the main content is analyzed in light of the sender’s accessory content and metadata, as well as the receiver’s context, including whether a content’s emotional and other state would be enjoyable or mood-spoiling) and calculate, based on a result of the analysis, the first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a sender) that indicates the emotion status of the sender (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and psychological condition, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing that indicates the emotion status of the respective receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a given receiving user is determined, including mood and psychological condition); and
a first determining unit configured to determine whether the main information is to be […] whether or not the main information is to be (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein numerical characteristic vectors determined by analyzing user context metadata to represent the emotional states of receivers and senders are utilized to determine the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385]) transmitted to the respective receivers to be output by output devices of the respective receivers (¶ 284, wherein main content is output to display unit, including as pictures) […] wherein when the emotion status of the sender and the emotion status of the respective receiver are the same, the first determining unit determines that the main information is to be presented by the output device to the respective receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and external context of a receiving user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, matches the inferred context of the sending user, ¶¶ [0057], [0066]-[0068], [0349]),
wherein when the emotion status of the sender and the emotion status of the receiver are different, the first determining unit determines that the main information is not to be presented by the output device to the receiver from a time of the determination (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content) until a predetermined period of time after the time of the determination, and the main information is to be presented at the predetermined period of time after the time of the determination, and the output device presents the main information to the receiver, based on a result of the determination, at the predetermined period of time after the determination (Fig. 20 # 118, ¶ [0380], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, and deferring mood-spoiling content to a predetermined condition of a later time and another place, ¶¶ [0072]-[0073]; see also, ¶¶ [0381]-[0385]), and
wherein the acquiring unit, the second communication unit, the analyzing unit, and the first determining unit of each of the reception apparatuses are each implemented via at least one processor (Fig. 34 # 201, ¶¶ [0421]-[0423]).
Saito does not disclose explicitly, but Aggarwal does disclose:
[…] to the respective receiver based on a comparison between the first score (¶¶ 56, 59, wherein a parameter for the mood of a sender is determined) and the second score (Fig. 4 , […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy as per Aggarwal.  The teaching/suggestion/motivation for doing so would have been to coordinate better so that messages only are received when deemed appropriate (Aggarwal: ¶¶ 13, 21, 48, 55-59, 61).
Saito does not disclose explicitly, but McCarthy does disclose:
[…] and a plurality of pieces of receiver information related to emotions or states of a plurality of receivers, the plurality of pieces of receiver information being transmitted from the reception apparatuses; […] and transmit the plurality of pieces of receiver information acquired by the acquiring unit to the server; […] (Fig. 11 # 200, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information from users including physiological and emotional data is related from clients for evaluation in order to determine appropriate content for provisioning main content to users)
[…] and receive feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender), […]
transmit the feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender) […]
the feedback information indicating (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized to be provided back to the content’s sender) […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of Aggarwal as per McCarthy.  The teaching/suggestion/motivation for doing so would have been to optimize the tracking of the emotional state of users for providing appropriate content. (McCarthy: col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65)

Claim 18 is disclosed by Saito wherein
18. 	An information processing method, executed by an information processing system including a transmission apparatus, a plurality of reception apparatuses, and a server,
the information processing method implemented by the transmission apparatus comprising:
transmitting main information (Fig. 20 # 112, ¶¶ [0057], [0066]-[0068], [0167], [0258], [0348], wherein main content is sent from a content transmission/reception apparatus by a sender) and sender information related to an emotion or a state of a sender at a time of the transmission of the main information (Fig. 20 # 101, ¶¶ [0057], ; and […]
the information processing method implemented by the server comprising:
receiving the main information (Fig. 20 # 118, ¶ [0348], wherein main content is received after having been sent by a sender and involves a web page; see also, ¶¶ [0057], [0066]-[0068], [0167]) and the sender information transmitted, from the transmission apparatus, […] (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is received from a sender’s transmission/reception apparatus, whereby the emotional or other state of a sender has been received as part of the context, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) 
setting emotion statuses of respective receivers based on the plurality of pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a given receiving user is determined, including mood and psychological condition);
determining whether the main information is to be transmitted to the respective receivers based on the emotion statuses set for the respective receivers and […] a result of a comparison between a first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata, including the internal and external conditions of a user, including the physical and emotional and psychological condition and mood of a user, ¶ [0073], is analyzed to determine a numerical characteristic vector representing the emotional state of a sender, whereby the user is a sender, Figs. 23-24, 27, ¶¶ [0319]-[0321]) that indicates an emotion status of the sender (Fig. 20 # 101, ¶¶ and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a receiver) that indicates an emotion status of the respective receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is determined, including mood and psychological condition), wherein when the emotion status of the sender and the emotion status of the respective receiver are the same, it is determined that the main information is to be transmitted to the respective receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and external context of a receiving user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, matches the inferred context of the sending user, ¶¶ [0057], [0066]-[0068], [0349]); and
transmitting, when it is determined that the main information is to be transmitted, only the main information to the respective receivers (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0167], [0348], wherein main content is sent from a content transmission/reception apparatus by a sender) and not transmitting the sender information and the plurality of pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], [0419], wherein a determination is made to convey only the main ; and […]
to the transmission apparatus to be output by an output device of the transmission apparatus (¶¶ [0057], [0424], wherein output is displayed in the output device of a display unit in a transmission/reception apparatus), 
the information processing method implemented by each of the reception apparatuses comprising: 
acquiring the plurality of pieces of receiver information (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a receiving user is taken into account when receiving main and accessory content including metadata, including by determining what accessory content would be appropriate for a receiving user according to what would match up best with a receiving user)
receiving the main information (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0167], [0348], wherein main content is received at a content transmission/reception apparatus after having been sent by a sender) and the sender information transmitted from the server, (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349],  wherein accessory content and metadata also is received from a sender, whereby the emotional or other state of a sender has been received as part of the context, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) 
analyzing the main information, the sender information, and the plurality of pieces of receiver information; (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the main content is analyzed in light of the sender’s accessory content and metadata, as well as the receiver’s context, including whether a content’s emotional and other state would be enjoyable or mood-spoiling)
calculating, based on a result of the analysis, the first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a sender) that indicates the emotion status of the sender (Fig. 20 # 101, ¶¶ [0057], [0066]-[0068], [0349], wherein accessory content and metadata received from a sender is analyzed to determine the emotional and other state of a sender, including mood and psychological condition, ¶¶ [0057], [0072]-[0073], [0373]-[0374], [0381]) and a second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a receiver) that indicates the emotion status of the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0382]-[0385], [0393], wherein the emotional and other state of a given receiving user is determined, including mood and psychological condition); and
determining whether the main information is to be […] whether or not the main information is to be (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein numerical characteristic vectors determined by analyzing user context metadata to represent the emotional states of receivers and senders are utilized to determine the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385]) transmitted to the respective receivers to be output by output devices of the respective receivers (¶ 284, wherein main content is output to display units, including as pictures), wherein when the emotion status of the sender and the emotion status of the receiver are the same, it is determined that the main information is to be presented by the output device to the receiver (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and external context of a receiving user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, matches the inferred context of the sending user, ¶¶ [0057], [0066]-[0068], [0349]), and
wherein when the emotion status of the sender and the emotion status of the receiver are different, it is determined that the main information is not to be presented by the output device to the receiver from a time of the determination (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content) until a predetermined period of time after the time of the determination, and the main information is to be presented at the predetermined period of time after the time of the determination, and the output device presents the main information to the receiver, based on a result of the determination, at the predetermined period of time after the determination (Fig. 20 # 118, ¶ [0380], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling see also, ¶¶ [0381]-[0385]).
Saito does not disclose explicitly, but Aggarwal does disclose:
[…] to the receiver based on a comparison between the first score (¶¶ 56, 59, wherein a parameter for the mood of a sender is determined) and the second score (Fig. 4 # 410, ¶¶ 21, 58, 61, wherein a parameter for the mood of a recipient is determined, whereby based on parameters including the respective moods of the sender and the recipient the propriety of presenting a message to the recipient is determined, ¶¶ 48, 55-59), […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy as per Aggarwal.  The teaching/suggestion/motivation for doing so would have been to coordinate better so that messages only are received when deemed appropriate (Aggarwal: ¶¶ 13, 21, 48, 55-59, 61).
Saito does not disclose explicitly, but McCarthy does disclose:
[…] and a plurality of pieces of receiver information related to emotions or states of a plurality of receivers, the plurality of pieces of receiver information being transmitted from the reception apparatuses; […] and transmitting the acquired plurality of pieces of receiver information to the server; […] (Fig. 11 # 200, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information from users including physiological and emotional data is related for evaluation in order to determine appropriate content for provisioning main content to users)
[…] receiving feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information , […]
generating, based on a result of the determination […] feedback information indicating (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized to be provided back to the content’s sender) […]
transmitting the feedback information (Fig. 11 # 200, col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65, wherein information about a recipient’s responses while receiving content is gathered and parameterized and provided back to the content’s sender) […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of Aggarwal as per McCarthy.  The teaching/suggestion/motivation for doing so would have been to optimize the tracking of the emotional state of users for providing appropriate content (McCarthy: col. 26 lns. 7-65, col. 34 ln. 1—col. 35 ln. 16, col. 35 ln. 50—col. 36 ln. 67, col. 41 lns. 32-65).

Claim 19 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
19. 	The information processing apparatus according to claim 7, wherein the result of the detection performed by the sensor includes physical information containing at least one of a body temperature, a heart rate, and a respiration rate, an image, or sound. (Fig. 1 # 7,  [0062], [0072]-[0073], [0094], [0176]-[0178], [0382]-[0385], [0393], wherein the context of a user is determined by a sensor, including detecting with a sensor the internal 

Claim 21 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
21. 	The information processing apparatus according to claim 1, wherein 
the output device is a display or a speaker (¶ 284, wherein main content is output to a display unit, including as a picture).
Claim 23 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
23. 	The information processing apparatus according to claim 1, wherein, in a case the result of the determination indicates the main information is to be output by the output device (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on whether the inferred internal and external context of a receiving user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content, matches the inferred context of the sending user, ¶¶ [0057], [0066]-[0068], [0349]), the analyzing unit generates a notification that the main information has been output by the output device to the receiver (¶ 284, wherein main content output to a display unit, including as a picture, provides notification that main content has been output to a display unit, upon analyzing available data in determining to do so, ¶¶ [0072]-[0073], [0380]-[0385]), and
in a case the result of the determination indicates the main information is not to
be output by the output device (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will be presented based on the inferred internal and external context of a user, including receiving only content determined as enjoyable during leisure time and excluding all other mood-spoiling content), the analyzing unit generates a notification that the main information has not been output by the output device to the receiver (¶ [380], wherein notification is provided in the form of mood-spoiling text being transferred elsewhere, to a desktop computer or a computer of another type, so that a user enjoying leisure time only receives enjoyable content otherwise).


Claims 4 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito in view of McCarthy and Aggarwal, and further in view of Fink, et al., U.S. Patent Application Publication No. US 2013/0097166 A1 (hereinafter Fink).
Claim 4 is disclosed by Saito in view of McCarthy and Aggarwal, wherein Saito discloses
4. 	The information processing apparatus according to claim 1, wherein
the analyzing unit calculates […] between the first score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a sender) and the second score (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine a numerical characteristic vector representing the emotional state of a receiver), and
the determining unit determines whether the main information is to be presented (Fig. 20 # 101, ¶¶ [0072]-[0073], [0380]-[0385], wherein a determination is made as to the time and place content including main and accessory content will or will not be presented based on the inferred internal and external context of users) based on a comparison between […] a predetermined threshold value (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine numerical characteristic vectors representing the emotional states of senders and receiver to decide whether main and accessory content will or will not be presented, ¶¶ [0380]-[0385]).
Saito does not disclose explicitly, but Fink does disclose:
[…] an absolute difference […] the absolute difference and (Fig. 3, ¶¶ [0004]-[0005], [0009]-[0010], [0030]-[0033], [0047], wherein analytical results correlating content and people are cast in terms of scores, and differences between scores are evaluated in absolute terms with respect to threshold values) […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy and Aggarwal as per Fink.  The teaching/suggestion/motivation for doing so would have been to assist in profiling people based on content associated with them (Fink: ¶¶ [0004]-[0005], [0009]-[0010], [0030]-[0033], [0047]).
Claim 22 is disclosed by Saito in view of McCarthy and Aggarwal and Fink, wherein Saito discloses
22. 	The information processing apparatus according to claim 4, wherein
the determining unit determines that the main information is to be presented when a result of the comparison indicates that […] is smaller than the predetermined threshold value (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine numerical characteristic vectors representing the emotional states of senders and receiver to decide whether main and accessory content will or will not be presented, ¶¶ [0380]-[0385]), and
the determining unit determines that the main information is not to be presented
when the result of the comparison indicates that the […] difference is larger than
the predetermined threshold value (Fig. 20 # 101, ¶¶ [0072]-[0073], [0131]-[0138], [0175]-[0181], [0288]-[0293], [0365]-[0375], wherein user context metadata is analyzed to determine numerical characteristic vectors representing the emotional states of senders and receiver to decide whether main and accessory content will or will not be presented, ¶¶ [0380]-[0385]).
Saito does not disclose explicitly, but Fink does disclose:
[…] the absolute difference […] the absolute difference and (Fig. 3, ¶¶ [0004]-[0005], [0009]-[0010], [0030]-[0033], [0047], wherein analytical results correlating content and people are cast in terms of scores, and differences between scores are evaluated in absolute terms with respect to threshold values) […]
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Saito in view of McCarthy and Aggarwal as per Fink.  The teaching/suggestion/motivation for doing so would have been to assist in profiling people based on content associated with them (Fink: ¶¶ [0004]-[0005], [0009]-[0010], [0030]-[0033], [0047]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is (571) 272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.


 /LANCE LEONARD BARRY/ Primary Examiner, Art Unit 2448                                                                                                                                                                                                       



/Timothy Sowa/
Examiner, Art Unit 2448